_____________

                            No. 96-1649WM
                            _____________


Richard D. McMillin,              *
                                  *
          Appellant,              *   On Appeal from the United
                                  *   States District Court
     v.                           *   for the Western District
                                  *   of Missouri
                                  *
Michael Bowersox,                 *   [To Be Published]
                                  *
          Appellee.               *

                             ___________

                    Submitted:   November 18, 1996

                        Filed: December 31, 1996
                             ___________

Before RICHARD S. ARNOLD, Chief Judge, MAGILL, Circuit Judge, and
     LONGSTAFF,* District Judge.
                           ___________



PER CURIAM.


     The Court has received a Suggestion of Death in the above-
captioned appeal. The suggestion reports that Richard McMillin,
appellant, died at the Potosi Correctional Center on December 2,
1996.


     McMillin was before our Court appealing the denial of his
petition for a writ of habeas corpus. Since his imprisonment ended
upon his death, and there can be no future collateral consequences


     *The Hon. Ronald E. Longstaff, United States District Judge
for the Southern District of Iowa, sitting by designation.
flowing from his imprisonment, his collateral attack is moot. Lane
v. Williams, 455 U.S. 624 (1982); McMann v. Ross, 396 U.S. 118
(1969).


     Accordingly, the appeal is dismissed as moot, the judgment of
the District Court is vacated, and the case is remanded with
instructions to dismiss the petition as moot. See United States v.
Munsingwear, Inc., 340 U.S. 36, 39-41 (1950).


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-